Citation Nr: 0942715	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as a result of exposure to chemical 
agents.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In April 2007, the 
Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims file.

In a July 2007 decision, the Board denied entitlement to 
service connection for type II diabetes mellitus, to include 
as due to Agent Orange exposure.  In June 2008, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion to remand this appeal to the Board.  In January 
2009, pursuant to the joint motion to remand, the Board 
remanded this case to the RO for further evidentiary 
development.

For reasons explained below, this appeal is once again 
REMANDED to the RO.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran contends that he is entitled to service 
connection for type II diabetes mellitus as result of 
exposure to chemical agents in service, to include Agent 
Orange, Dichloro-Diphenyl-Trichloroethane (DDT), 
Trichloroethylene (TCE), and Tetrachloroethylene (PCE).  He 
alleges that such in-service chemical exposure resulted from 
performing his duties in the military, which included 
spraying herbicides and pesticides, being exposed to planes 
flying in from Vietnam which contained chemical residue, 
carrying barrels in which the aforementioned chemicals were 
stored, and at one time having to bury a number of these 
barrels.  He also asserts that such in-service chemical 
exposure took place when he was stationed at Columbus Air 
Force Base in Mississippi; at Wakkanai Air Station in Japan; 
and at Moody Air Force Base in Georgia.

Competent medical evidence reflects that the Veteran has been 
diagnosed with 
type II diabetes mellitus.  Private treatment records show 
that the Veteran was taking medication for diabetic control 
as early as January 1987.  However, the Veteran has expressed 
his own belief that he was first diagnosed with diabetes as 
early as 1970.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of type II diabetes mellitus.  At the 
Veteran's February 1968 service separation examination, his 
endocrine system was evaluated as normal, and his urinalysis 
screening was negative for sugar.

Service personnel records confirm that the Veteran served at 
Columbus Air Force Base in Mississippi from February 1960 to 
July 1965 as a roads and grounds specialist and a service 
call clerk; at Wakkanai Air Station in Japan from January 
1966 to December 1966 as a snow remover equipment operator 
and a work control supervisor; and at Moody Air Force Base in 
Georgia from December 1966 to October 1967 as a work control 
specialist.  Reviews of his performance as a roads and 
grounds specialist at Columbus Air Force Base show that his 
duties in that position included maintaining and repairing 
runways, walks, roads, parking lots, related storm drainage 
systems, and water and sewer lines; mixing, blending, and 
treating surface material; finishing surfaces by pouring, 
paving, spreading, leveling, and smoothing; and establishing 
lawns and vegetation to control dust and soil erosion.  His 
service records indicate that he served with the 4228th 
CIVENGRON at Columbus Air Force Base as a groundskeeper and 
with the 454th CESq.  At Wakkanai Air Station, he served with 
the 6986 SctyGp.  At Moody Air Force Base, he served with the 
3550 AB Gp.

In January 2004, the National Personnel Records Center (NPRC) 
indicated that there were no records of the Veteran being 
exposed to herbicides during his service.

Pursuant to the Board's January 2009 remand, the Veteran was 
asked in a February 2009 letter to provide the names and 
addresses of all medical care providers who have treated him 
for his type II diabetes mellitus at any time, and to provide 
additional lay or written evidence regarding his alleged 
exposure to chemical agents (including Agent Orange, DDT, 
TCE, and PCE) in service, such as the specific locations, 
dates (within a two-month time frame), and activities 
involved.  However, the Veteran failed to respond to this 
request.

In its January 2009 remand, the Board instructed the RO to 
attempt to verify through official sources (including Air 
Force Historical Research Agency (AFHRA) and National 
Archives Records Administration (NARA)) whether Agent Orange, 
DDT, TCE, and PCE were used at Columbus Air Force Base in 
Mississippi from February 1960 to July 1965 by roads and 
grounds specialists and service call clerks; at Wakkanai Air 
Station in Japan from January 1966 to December 1966 by snow 
remover equipment operators and work control supervisors; and 
at Moody Air Force Base in Georgia from December 1966 to 
October 1967 by work control specialists, as well as whether 
Agent Orange was stored or buried at those bases.

In February 2009, AFHRA replied that a review of their 
documents did not substantiate use, storage, or burial of 
herbicides at any of the three bases inquired about.  In 
March 2009, NARA replied that the information requested was 
not in their custody and that U.S. Army & Joint Services 
Records Research Center (JSRRC) should be contacted instead.  
Thus, in June 2009, the RO sent a request to JSRRC to confirm 
any exposure of the Veteran to Agent Orange or herbicides at 
the three bases in question.  In July 2009, JSRRC replied 
with the following findings: they could not document or 
verify that the Veteran was exposed to herbicides while 
serving at the three bases in question; a review of the 
Department of Defense listing of herbicide spray areas and 
test sites outside the Republic of Vietnam revealed that the 
three bases in question were not listed; and available unit 
historical data did not document any herbicide spraying, 
testing, storage, or usage at the three bases in question.  
Thereafter, in a July 2009 decision, the RO summarized the 
evidence of record and concluded that exposure to herbicides 
is not documented and cannot be confirmed for the Veteran, 
according to proper herbicide research channels.  Therefore, 
the RO determined that exposure to Agent Orange is not 
conceded in the Veteran's case.

While the Board agrees that the RO pursued all appropriate 
channels in attempting to verify whether the Veteran was 
exposed to herbicides (including Agent Orange) in service, 
the Board notes that the necessary development pertaining to 
the Veteran's claimed exposure to DDT (pesticide), TCE 
(cleaning agent), and PCE (cleaning agent) is not complete.  
While the RO addressed DDT, TCE, and PCE in its requests for 
information to AFHRA and NARA, the RO failed to address these 
three non-herbicide chemical agents in its June 2009 letter 
to the JSRRC in requesting verification of the Veteran's 
alleged in-service exposure.

In addition, the Board notes that additional evidence was 
submitted in September 2009 by the Veteran's representative 
for other issues.  (The Board notes that the attorney listed 
on the cover page represents the Veteran in his diabetes 
claim.) Therefore, on remand, the RO should consider the 
evidence, which includes a medical statement, with respect to 
the claim on appeal.  See 38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for his 
type II diabetes mellitus at any time.  
After securing the necessary release(s), 
the RO should obtain any records which 
are not duplicates of those contained in 
the claims file.

2.  Ask the Veteran to provide 
additional lay or written evidence 
regarding his alleged exposure to 
chemical agents (including DDT, TCE, 
and PCE) in service, such as the 
specific locations, dates (within a 
two-month time frame), and activities 
involved.

3.  Attempt to verify through official 
sources (to include U.S. Army & Joint 
Services Records Research Center 
(JSRRC)) whether DDT, TCE, and PCE were 
used at Columbus Air Force Base in 
Mississippi from February 1960 to July 
1965 by roads and grounds specialists 
and service call clerks; at Wakkanai 
Air Station in Japan from January 1966 
to December 1966 by snow remover 
equipment operators and work control 
supervisors; and at Moody Air Force 
Base in Georgia from December 1966 to 
October 1967 by work control 
specialists.  The Veteran's service 
records indicate that he served with 
the 4228th CIVENGRON in Columbus Air 
Force Base and with the 454th CESq; at 
Wakkanai Air Station with the 6986 
SctyGp; and at Moody Air Force Base 
with the 3550 AB Gp.

4.  If and only if the Veteran's 
claimed exposure to chemicals is 
corroborated, then send the Veteran's 
claims file to a VA endocrinologist for 
an opinion as to whether the Veteran's 
corroborated chemical exposure in 
service more likely, less likely, or at 
least as likely as not caused him to 
develop diabetes mellitus.  The term 
"as likely as not" does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in 
favor of the examiner's conclusion as 
it is to find against it.  The examiner 
should provide a rationale for his/her 
opinions, to include medical treatise 
support, if possible.

5.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed, to include the additional 
evidence submitted in August 2009.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
be given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

